DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JEFFREY EDMOND,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1529

                           [August 16, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; William H. Haury, Jr.,
Judge; L.T. Case No. 10-2109CF10A.

   Jeffrey Edmond, Blountstown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.